Citation Nr: 0942464	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  09-37 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Michael W. Hubbard, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant is the widow of the Veteran who served on 
active duty from March 1946 to June 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In that rating decision, the RO 
denied entitlement to special monthly pension based on the 
need for the aid and attendance of another person.  The RO 
accepted a statement from the appellant's attorney as a 
notice of disagreement with that decision and thereafter 
issued a statement of case.  The appellant filed her 
substantive appeal in September 2009, and the RO certified 
the appeal to the Board in October 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Review of the record shows that in February 2008, the RO 
notified the appellant that it had granted death pension 
benefits effective in November 2006 and had approved an 
additional allowance for being housebound, effective the same 
date in November 2006.  In addition, the RO notified the 
appellant it had terminated the death pension benefit from 
May 1, 2007, because her income effective that day exceeded 
the maximum annual pension with housebound limit set by law.  
The RO told the appellant it had discontinued her assisted 
living expense effective May 1, 2007, because evidence showed 
she was no longer living at the Wingate Nursing Home.  

In February 2009, the RO received a letter from the 
appellant's attorney stating it was a notice of disagreement 
with the denial of benefits in the February 2008 RO letter.  
In an April 2009 letter, the RO requested that the appellant 
specify the determinations she wanted to appeal, and in a 
statement received in May 2009, in addition to presenting 
arguments regarding aid and attendance, the appellant's 
attorney addressed the matter of termination of death pension 
monetary benefits, arguing that the RO was incorrect in the 
discontinuation of the appellant's assisted living expense in 
calculating medical expenses.  The appellant's attorney 
presented additional argument on the matter, which was 
received at the RO in September 2009.  To date, the RO has 
not considered whether the appellant's February 2009 
correspondence constitutes a notice of disagreement with the 
calculation of medical expenses and termination of death 
pension monetary benefits, and the Board refers this matter 
to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue before the Board is entitlement to special monthly 
pension based upon the need for aid and attendance of another 
person.  

In an April 2007 physician health report for admission to 
Meadow Lodge at Drum Hill, P.B, M.D., listed the appellant's 
diagnoses as including anxiety, depression, history of lung 
cancer, status post right upper lobe resection, chronic 
obstructive pulmonary disease (COPD), gastroesophageal reflux 
disease (GERD), hypothyroidism, hypertension, osteoporosis, 
and compression fractures of the spine with chronic back 
pain.  The physician noted the appellant's mental health 
status to be fair.  He said the appellant was able to bathe, 
dress, and feed herself, and was able to take care of her own 
toileting needs.  He said she was unable to store and 
administer her own medications and required a walker.  In 
addition, he said the appellant was able to leave the 
facility with family.  

In a March 2009 Department of Veterans Affairs Statement of 
Occupancy, the assistant director of Meadow Lodge at Drum 
Hill reported that appellant was admitted to Meadow Lodge in 
April 2007 and that the level of care provided was 
intermediate.  The daily cost was reported as $43.00.

An increased rate of pension is payable if a surviving spouse 
otherwise establishes a factual need for aid and attendance.  
38 C.F.R. § 3.351(c)(3) (2009).  A surviving spouse will be 
considered in need of regular aid and attendance if she: (1) 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance set forth in 38 C.F.R. § 3.352(a)  

The basic criteria for aid and attendance that will be 
accorded consideration include:  an inability to dress or 
undress herself; to keep herself ordinarily clean and 
presentable; an inability to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; a 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; physical or mental 
incapacity that requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to her daily environment; or the claimant is 
bedridden, e.g., the claimant is actually required to remain 
in bed.  38 C.F.R. § 3.352(a).  

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that it was 
not  required that all of the disabling conditions enumerated 
in 38 C.F.R. § 3.352(a) be found to exist to establish 
eligibility for aid and attendance, only that at least one of 
the enumerated factors be present. 

Based on the evidence described above, the RO denied 
entitlement to special monthly pension based on the need for 
regular aid and attendance.  With her substantive appeal, the 
appellant submitted two additional Department of Veterans 
Affairs Statement of Occupancy forms from Meadow Lodge at 
Drum Hill, one dated in March 2009 and the other dated in 
June 2009.  Although those documents were received at the RO 
after it issued its statement of the case and before it 
transferred the case to the Board, the RO did not address the 
additional evidence, which is relevant to the issue on 
appeal, in a supplemental statement of the case, as required 
by 38 C.F.R. § 19.37(a) (2009).  

In the March 2009 statement, the assistant director of Meadow 
Lodge reported the same diagnoses for the appellant as 
previously noted and reported a daily rate change to $47.30 
for intermediate care effective in October 2008.  In the 
June 2009 statement, the executive director stated the 
appellant was a patient at Meadow Lodge's assisted living 
facility.  The reported diagnoses were the same as in earlier 
reports with the addition of colostomy. The executive 
director reported a daily rate change to $115.57 effective in 
August 2009, but did not indicate the level of care provided.  

As the record indicates the appellant may have additional 
disability with the addition of a colostomy since the 
April 2007 examination and the daily cost of her care 
reported by Meadow Lodge more than doubled between 
October 2008 and August 2009, the Board finds that a remand 
to obtain additional medical evidence is necessary to 
determine whether the appellant's current condition requires 
the need for the regular aid and attendance of another 
person.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request that the appellant identify 
health care providers or provide medical 
records, to include those pertaining to 
her colostomy, listed among the diagnoses 
in the June 2009 statement of occupancy 
from Meadow Lodge.  After receiving this 
information and any necessary release 
authorizations, contact the named medical 
providers and obtain copies of the 
related medical records that are not 
already in the claims folder.  

2.  Provide a copy of VA Form 21-2680, 
Examination for Housebound Status or 
Permanent Need for Regular Aid and 
Attendance, to Meadow Lodge (or other 
facility where the appellant may be 
residing) for completion by a medical 
care professional, preferably her 
physician.  

3.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case that addresses all relevant evidence 
added to the record since the statement 
of the case was issued in July 2009.  
(This would include, but not be limited 
to, the statements of occupancy from 
Meadow Lodge at Drum Hill dated in 
March 2009 and June 2009 received at the 
RO in September 2009.)  The appellant and 
her attorney should be provided an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



